 Case 2:14-cr-00558-SDW Document 114 Filed 09/07/21 Page 1 of 2 PageID: 372
PROB 12A
(7/93)

                               United States District Court
                                            for
                                  District of New Jersey
                          Report on Offender Under Supervision
his
Name of Offender: Marc Sorrentino                                                        Cr.: 14-00558-001
                                                                                         PACTS #: 735141

Name of Sentencing Judicial Officer:    THE HONORABLE SUSAN D. WIGENTON
                                        UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 10/05/2018

Original Offense:   Aiding in the Preparation of False Tax Returns, 26 U.S.C. § 7206(2)

Original Sentence: 24 months imprisonment, 12 months supervised release

Special Conditions: $100 - Special Assessment, $7,500 - Fine, $337,693 - Restitution, Financial
Disclosure, Internal Revenue Service Cooperation, New Debt Restrictions, and Self Employment /
Business Disclosure

Type of Supervision: Supervised Release                         Date Supervision Commenced: 09/28/2020

                                 NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

Violation Number      Nature of Noncompliance

  1                    Failed to Satisfy Fine and Restitution


U.S. Probation Officer Action:

Throughout his term of supervised release, Sorrentino has paid $4,715 towards his restitution. His
supervision is due to expire on September 27, 2021, with an outstanding restitution balance of $330,178
and outstanding fine balance of $7,500. The Financial Litigation Unit of the United States Attorney’s Office
was notified of the expiration of supervision and has a standing order for garnishment of his earnings and
all future income tax refunds via the Treasury Offset Program (TOP). This Office recommends the
supervision term be allowed to expire as scheduled since the restitution order remains imposed as a final
judgement, pursuant to Title 18, U.S.C., Sections 3554 & 3613.
 Case 2:14-cr-00558-SDW Document 114 Filed 09/07/21 Page 2 of 2 PageID: 373
                                                                                        Prob 12A – page 2
                                                                                          Marc Sorrentino

                                                        Respectfully submitted,

                                                        SUSAN M. SMALLEY, Chief
                                                        U.S. Probation Officer

                                                        Elisa Martinez
                                                         By:   ELISA MARTINEZ
                                                               Supervising U.S. Probation Officer


PREPARED BY:

Brendan G. Murillo                   9/7/2021
BRENDAN G. MURILLO                      Date
U.S. Probation Technician

Please check a box below to indicate the Court’s direction regarding action to be taken in this case:

X Allow Supervision to Expire as Scheduled on September 27, 2021 (as recommended by the Probation
  Office)
  Submit a Request for Modifying the Conditions or Term of Supervision
   Submit a Request for Warrant or Summons
   Other



                                                                Signature of Judicial Officer


                                                                September 7, 2021
                                                                            Date
